                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

 FAMILY TRUST SERVICES LLC, et al.            )
                                              )
            Plaintiffs,                       )
                                              )         NO. 3:18-cv-00859
 v.                                           )         JUDGE RICHARDSON
                                              )
 JULIE COONE, et al.,                         )
                                              )
            Defendants.                       )


                                           ORDER

        Pending before the Court is a Report and Recommendation of the Magistrate Judge (Docket

No. 27), to which no Objections have been filed. The Court has reviewed the Report and

Recommendation and the file. The Report and Recommendation is adopted and approved.

        Accordingly, for the reasons stated in the Report and Recommendation, Plaintiffs’ Motion

to Remand (Doc. No. 12) is GRANTED, and this action is remanded to the Davidson County

Chancery Court. All other pending Motions are DENIED as moot. The Clerk is directed to close

the file.

        IT IS SO ORDERED.

                                                    ______________________________
                                                                                 __
                                                    ___________________________________
                                                    ELI RICHARDSON
                                                    UNITED STATES DISTRICT JUDGE




   Case3:19-ap-90088
  Case  3:18-cv-00859 Doc
                       Document  28 05/13/19
                            3-3 Filed Filed 04/01/19 Page
                                                 Entered   1 of 1 PageID
                                                         05/13/19         #: 1394
                                                                   17:32:04   Desc
                   Exhibit Remand Order (No. 859) Page 1 of 1
